DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,029,262. Although the claims at issue are not identical, they are not patentably distinct from each other because regarding claim 1, U.S. Patent No. 11,029,262 discloses in claim 1, A system for measuring properties of soil, the system comprising: at least one probe configured and operable to be inserted into said soil; at least one Radio Frequency (RF) antenna array, said at least one RF antenna array comprising a plurality of antennas rigidly attached to said at least one probe for transmitting RF signals into the soil and receiving reflected RF signals; a radio link characterization unit configured and operable to: transmit the RF signals from an antenna selected out of said plurality of antennas; and receive the reflected RF signals at an at least one another antenna out of said plurality of antennas to yield at least one radio link, said radio link comprising propagation of the RF signals in said soil; and at least one processing unit configured and operable to convert characteristics of said at least one radio link into data relating to characteristics of properties of said soil.
U.S. Patent No. 11,029,262 discloses a plurality of antennas that receive a propagated radio signal, rather than receiving reflected RF signals. It would have been obvious to a POSITA to understand that the propagated radio signal is synonymous to the reflected RF signals. Both are waves captured by the antennas of the device. Meaning, the propagated radio signal is a RF signal.
Regarding claims 2-15, U.S. Patent No. 11,029,262 discloses in claims 2-15,  a system wherein the plurality of antennas are divided into a plurality of transmitting antennas and a plurality of receiving antennas; wherein one or more absorbing materials are placed between adjacent antennas of said plurality of antennas; wherein the one or more absorbing materials are selected from the group consisting of: carbon; metallic particles embedded inside a foam or solid plastic; comprising a protection seal made of electromagnetic transparent material for covering said device or said at least one Radio Frequency (RF) antenna array; wherein said protection seal is made of plastic; wherein said plastic is selected from the group consisting of: ABS, PVC, Polyethylene, Polypropylene, PTFE (Polytetrafluoroethylene); wherein the at least one processing unit is configured with instructions to extract the amplitude and phase of said at least one radio link and compute a dielectric constant and conductivity of said soil to yield moisture or salinity of the soil in at least one layer of said soil; wherein the plurality of antennas are selected from the group consisting of: monopole antennas, dipole antennas, microstrip patch antennas and slot antennas; wherein the radio link characterization unit is selected from a group consisting of: a scalar network analyzer, vector network analyzer, an oscilloscope, a time domain reflectometer; wherein said characteristics of properties of the soil comprise at least moisture content; wherein said characteristics of properties of the soil comprise at least salinity content and moisture content; wherein the shape of the at least one probe is selected from the group consisting of: rod, tube, pipe, pole, screw; wherein the at least one probe is a screw, the screw comprising a screw thread having protrusions, and wherein the plurality of antennas are placed on the protrusions of the screw thread; further comprising a communication module configured to transmit said at least one radio link characteristics or characteristics of the properties of the soil to an electronic device.
Regarding claim 16, U.S. Patent No. 11,029,262 discloses in claim 14, a method for measuring characteristics of properties of soil, the method comprising: transmitting one or more Radio Frequency (RF) signals into the soil from an antenna array, said antenna array comprising a plurality of antennas rigidly attached to at least one probe, said at least one probe is configured and operable to be inserted into said soil; receiving the reflected RF signals at at least one another antenna out of said plurality of antennas to yield at least one radio link, said radio link comprising a propagation of the RF signals in said soil; and converting characteristics of said at least one radio link into the characteristics of the properties of the soil by at least one processing unit.
Regarding claims 17-20, U.S. Patent No. 11,029,262 discloses in claims 17-20, wherein said conversion comprising: extracting the amplitude and phase of said at least one radio link; calculating a dielectric constant and conductivity of the soil; calculating moisture or salinity of the soil in at least one layer of said soil; comprising: measuring the soil at a plurality of layers within the soil over time; and generating a profile of the soil moisture or salinity according to the measured time and the soil layer being measured; comprising dividing the plurality of antennas into a plurality of transmitting antennas and a plurality of receiving antennas; comprising placing one or more absorbing materials between adjacent antennas of said plurality of antennas.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813